Case: 19-60327     Document: 00516391265          Page: 1    Date Filed: 07/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 12, 2022
                                   No. 19-60327                          Lyle W. Cayce
                                                                              Clerk

   Fabian Rico Olvera, also known as Fabian Rico-Olvera,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A201 066 848


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Wiener, Haynes, and Costa, Circuit Judges.
   Per Curiam:*
          In 2020, we denied Petitioner Fabian Rico Olvera’s petition for review
   of an order of the Board of Immigration Appeals (“BIA”) denying his



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60327      Document: 00516391265           Page: 2   Date Filed: 07/12/2022




                                     No. 19-60327


   motion to reopen his removal proceedings. Rico Olvera v. Barr, 802 F. App’x
   862, 863 (5th Cir. 2020), cert. granted, judgment vacated sub nom. Olvera v.
   Garland, 141 S. Ct. 2591 (2021). We based that denial on an earlier denial of
   a similar petition in Yanez-Pena v. Barr, 952 F.3d 239, 241 (5th Cir. 2020),
   cert. granted, judgment vacated sub nom. Yanez-Pena v. Garland, 209 L. Ed. 2d
   727 (2021). See Rico Olvera, 802 F. App’x at 863.
           In Yanez-Pena, we concluded that, as a matter of first impression, “(1)
   the information statutorily required to be contained in” a Notice to Appear
   (“NTA”) “may be supplied in more than one document,” and (2) the stop-
   time rule, which halts the period of physical presence required for eligibility
   for cancellation of removal, is triggered “when the alien receives all required
   information, whether in one document or more.” 952 F.3d at 241.
           The Supreme Court recently rejected this rule, holding that the stop-
   time rule is only triggered by the receipt of a single NTA that contains all the
   statutorily required information. Niz-Chavez v. Garland, 141 S. Ct. 1474,
   1485–86 (2021). In light of this pronouncement, the Supreme Court granted
   the petition for a writ of certiorari, vacated our decision, and remanded the
   case for further consideration in light of Niz-Chavez. Olvera, 141 S. Ct. at
   2591.
           We subsequently re-visited Yanez-Pena’s petition, granting it,
   vacating the BIA’s decision, and remanding the matter to the BIA for
   further proceedings. Yanez-Pena v. Garland, No. 19-60464, 2022 WL
   1517045, at *1 (5th Cir. May 13, 2022). We now do the same with Rico
   Olvera’s petition.
           The petition for review is GRANTED, the BIA’s decision is
   VACATED, and the case is REMANDED to the BIA for further
   proceedings consistent with this opinion.




                                          2